DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 09/30/2021.
 
	Claim 20 is amended; and claims 1-19 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 16, and 20 are presented in independent form.

Examiner’s Note
In accordance with MPEP 713.04, (II), “Examiners are expected to carefully review the applicant’s record of the substance of an interview”. Specifically, "Applicant’s summary of what took place at the interview should be carefully checked to ensure the accuracy of any argument or statement attributed to the examiner during the interview. If there is an inaccuracy and it bears directly on the question of patentability, it should be pointed out in the next Office communication from the examiner (e.g., rejection, interview summary, or notice of allowability), wherein the examiner should set forth an accurate version of the examiner's argument or statement."



Claim Objections
Claims 4, 17, and 18 are objected to because of the following informalities: 
Regarding claims 4, 17, and 18, the limitation "map displaying text based indicators of the first item of the second item, and graphical depictions of respective locations of the first item a and the second item within the first user" should read as "map displaying text based indicators of the first item and the second item, and graphical depictions of respective locations of the first item and the second item within the first venue".  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 

	Applicant appears to allege that the rejection of claims 1-3 and 20 under 35 U.S.C. 102(a)(1) in the non-final Office action of June 30, 2021, lacks compliance with 
Specifically, the Office action goes beyond the requirement of 35 U.S.C. § 132(a) by providing the applicant with not only the statutory basis of the rejection but also with a detailed, limitation by limitation analysis that includes specific paragraph citations along with explanation of the citations relevance.

Applicant argues that the Edge does not teach "performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue", (pgs. 15-16 of Response) the examiner respectfully disagrees. Edge, [0075] and [0077], discloses a user provides input to mobile device for items to be found which the system finds information to present to the user, such as the location of an item within a store (i.e. vending venue). Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. In combination, the additional information is provided in response to the request for finding the item on the mobile device (i.e. in Examiner notes that applicant specification [0046] discloses "…can augment an inventory list of inventory area 2122, as shown in FIG. 2, to include the first item and associated data, e.g., title, an item ID, an item description, an identifier of the first venue, a location of the item within the first venue." Further, Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue. Therefore, Edge does teach "performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue".

Applicant then argues that the Edge fails to teach "processing the item search query data and the location data; performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue", (pg. 16 of Response) the examiner respectfully disagrees. Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store 

Applicant argues that the Edge does not teach "wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first client computer device being used by a first user located at a first venue and obtaining item search query data from a second client computer device being used by a second user located at a second venue", (pgs. 19 and 22 of Response) the examiner respectfully disagrees. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can crowd source the location of items as indicated by users by gathering location data from their mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items (i.e. item search query data), location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may 

	Applicant appears to allege that the rejection of claim 6 under 35 U.S.C. 103 in the non-final Office action of June 30, 2021, lacks compliance with the notice requirement of 35 U.S.C. § 132(a). (pgs. 24-28 of Response) Examiner respectfully disagrees as the Office action was sufficiently informative so as to place applicant on notice of the basis for the rejection of claim 6 under 35 U.S.C. 103 as being obvious over Edge in view of Shastry so as to provide applicant with the opportunity to recognize and respond to the rejection. 
Specifically, the Office action goes beyond the requirement of 35 U.S.C. § 132(a) by providing the applicant with not only the statutory basis of the rejection but also with a detailed, limitation by limitation analysis that includes specific paragraph citations along with explanation of the citations relevance.

Applicant argues that the Edge does not teach "obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query; processing the item search query data and the location data; performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue; and providing one or more output in dependence on the performing augmentation... wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user located at a first venue... wherein the performing augmentation of an item inventory list includes adding the item searched for by the first user to the item inventory list.", (pgs. 27-28 of Response) the examiner respectfully disagrees. Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. Examiner interprets that providing additional information about an item for users who wish to find the item or find information about the item as adding the item searched for by the first user to the item inventory list. As demonstrated by the examiner above, the prior art teaches the other limitations argued. 

Applicant appears to allege that the rejection of claim 18 under 35 U.S.C. 103 in the non-final Office action of June 30, 2021, lacks compliance with the notice requirement of 35 U.S.C. § 132(a). (pgs. 29-32 of Response) Examiner respectfully disagrees as the Office action was sufficiently informative so as to place applicant on notice of the basis for the rejection of claim 18 under 35 U.S.C. 103 as being obvious over Edge in view of Shastry and Smith so as to provide applicant with the opportunity to recognize and respond to the rejection. 
Specifically, the Office action goes beyond the requirement of 35 U.S.C. § 132(a) by providing the applicant with not only the statutory basis of the rejection but also with 

	Applicant then reiterates the argument made for claim 6 that Edge does not teach "obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query; processing the item search query data and the location data; performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue; and providing one or more output in dependence on the performing augmentation... wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user located at a first venue... wherein the performing augmentation of an item inventory list includes adding the item searched for by the first user to the item inventory list.", (pg. 31 of Response) the examiner respectfully disagrees. As demonstrated by the examiner above, the prior art teaches the limitations.

Applicant then argues that Edge does not "performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (U.S. Pub. No. 2015/0169597, previously cited), hereinafter Edge.

Regarding independent claim 1, Edge teaches a method comprising: obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query; processing the item search query data and the location data; (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of the item indicated to the user may be in the form of a location superimposed on a map of the store (area/place) and/or turn-by-turn directions. Edge, [0062], discloses a lookup engine to access item/store database to determine the location of an item for providing a location indication to the mobile device of the user. Lookup engine may respond to a request received from a mobile device that is requesting the location of an item. The request may indicate a particular location, area or place, such as a store.)
performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue; (Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store Examiner notes that applicant specification [0046] discloses "…can augment an inventory list of inventory area 2122, as shown in FIG. 2, to include the first item and associated data, e.g., title, an item ID, an item description, an identifier of the first venue, a location of the item within the first venue." Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. The additional information may be provided by users to a locating system and/or may be provided by store owners and/or brand name owners and suppliers. Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue.) and
providing one or more output in dependence on the performing augmentation. (Edge, [0040], discloses once the location of a type of item has been determined using information provided by users, the location may be provided in response to a location request for this type of item from a user. The location may be provided as a map indicating where within the store the type of item is located or as an aisle number and other form of location identifier. Directions may be given to the user. Edge, [0075], discloses a user to provide input to mobile device indications of items to 
 
Regarding claim 2, Edge teaches the method of claim 1, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first client computer device being used by a first user located at a first venue and obtaining item search query data from a second client computer device being used by a second user located at a second venue. (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be 
 
Regarding claim 3, Edge teaches the method of claim 1, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first client computer device being used by a first user located at a first venue and obtaining item search query data from a second client computer device being used by a second user located at a second venue, (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired  wherein the providing one more output includes providing a notification to a third user using a third client computer device, the notification including a graphical depiction of a location of the first item within the first venue. (Edge, [0030], discloses assisting a user to locate an item and used to create and update data that can be used later to assist other users to locate the same item at a later time. Edge, [0040], discloses once the location of a type of item has been determined using information provided by users, the location may be provided in response to a location request for this type of item from a user. The location may be provided as a map indicating where within the store the type of item is located or as an aisle number and other form of location identifier. Directions may be given to the user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store.)
 
Regarding claim 4, Edge teaches the method of claim 1, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing.) wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item of the second item, and graphical depictions of respective locations of the first item a and the second item within the first user. (Edge, [0030], discloses assisting a user to locate an item and used to create and update data that can be used later to assist other users to locate the same item at a later time. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0040] and [0063], discloses a route engine receiving the indications of multiple items that the user desires to acquire in a particular store. Based upon a map of the store and/or the locations of the types of items as indicated within item/store 
 
Regarding claim 10, Edge teaches the method of claim 1, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that visually depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue. (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0121], discloses locating system could be used in a venue to map and provide location information at a much finer level of detail when a user enters the shopping mall as well as when a user enters a particular store.)
 
Regarding claim 12, Edge teaches the method of claim 1, wherein the method includes determining that the search query for the item has been initiated by a certain client computer device located at a venue currently operating as a vending venue in dependence on whether there are client computer devices of multiple different users currently within a common venue, and in dependence on a determining that there is an absence of a social connection amongst the multiple different users. (Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue. Edge, [0102], discloses the locating system could be provided in association with certain a social network to share and receive data by subscribing to a private crowdsourcing service. Examiner interprets that subscribing to a private crowdsourcing service that there are users with no social connections with each other that are subscribed to the service.)
 
the method of claim 1, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue (Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of the item indicated to the user may be in the form of a location superimposed on a map of the store (area/place) and/or turn-by-turn directions. Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue.) in dependence on returned data returned from a predictive model trained by machine learning, wherein the predictive model is trained to predict whether a venue from which a search is initiated is a venue currently operating a vending venue, wherein training data for training the predictive model includes historical query data for instances in which the venue was predicted to be a vending venue, and positive or negative reinforcement data associated to the historical query data. (Edge, [0096]-[0100], discloses location self learning for determining locations of items for stores involves using location histories of mobile devices, where the location history is associated with particular stores where particular items have been found by the user of the mobile device. Examiner interprets self learning for determining locations of items for stores involving the use of location histories and items found to be training a predictive model with machine learning using training data that includes historical query data at a venue. In combination, Edge, [0087], discloses that a level of uncertainty and confidence may be included representing the level of correlation from multiple findings of the same type of item and the expected accuracy of the location where as additional location data is crowdsourced, so the location of the type of item may be refined using location histories. Examiner interprets refining the locations of items using of location histories as positive or negative reinforcement data associated to the historical query data.)
 
Regarding claim 14, Edge teaches the method of claim 1, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on one or more of the following selected from the group consisting of: (a) administrator user settings data that specifies one or more venue classification more likely to be a vending venue for a certain classification of items, and (b) whether a time of initiation of an item search query is within business hours and in dependence on a time duration between a time of initiation of an item search query and a close of business time. (Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue. Edge, [0085], discloses additional information may also be provided by store owners. This additional information may then be provided by the locating system 
 
Regarding claim 15, Edge teaches the method of claim 1, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first mobile client computer device being used by a first user located at a first venue, (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user, one or more of the following selected from the group consisting of: (a) an identifier of an item, (a) a description of the item, (c) a purchase price of the item, (d) a feature area facilitating purchase of the item, and (e) a feature area facilitating electronic communication with a seller of the item. (Edge, [0075], discloses present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing. Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a Examiner interprets that additional information can include identifier and description of the item.)
 
Regarding independent claim 16, Edge teaches a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: (Edge, [0126]-[0127], discloses code executable by a processor within a computer stored on a non-transitory computer-readable storage medium.)
obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query; processing the item search query data and the location data; (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of 
performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue; (Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing. Examiner notes that applicant specification [0046] discloses "…can augment an inventory list of inventory area 2122, as shown in FIG. 2, to include the first item and associated data, e.g., title, an item ID, an item description, an identifier of the first venue, a location of the item within the first venue." Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue.) and
providing one or more output in dependence on the performing augmentation. (Edge, [0040], discloses once the location of a type of item has been determined using information provided by users, the location may be provided in response to a location request for this type of item from a user. The location may be provided as a map indicating where within the store the type of item is located or as an aisle number and other form of location identifier. Directions may be given to the user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0102]-[0103], discloses locating system also stores and provides additional product information and an indication of the location of one or more items within a store (or other form of location).)
 
Regarding independent claim 20, Edge teaches a system comprising: a memory; at least one processor in communication with memory; and program instructions executable by one or more processor via the memory to perform a method comprising: (Edge, [0123]-[0127], discloses computer system comprising 
obtaining item search query data from one or more mobile client computer device and location data associated to the item search query data, wherein the location data specifies a location of at least one of the one or more mobile client computer device when initiating an item search query, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user at a first venue; processing the item search query data and the location data; (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its 
performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue, wherein performing augmentation of an item inventory list in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue includes, in response to the processing indicating that a search query for an item has been initiated by a client computer device located at a venue currently operating as a vending venue, adding to the item inventory list the first item specified in the item query data obtained from the first client computer device; (Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing. Examiner notes that applicant specification [0046] discloses "…can augment an inventory list of inventory area 2122, as shown in FIG. 2, to include the first item and associated data, e.g., title, an item ID, an item description, an identifier of the first venue, a location of the item within the first venue." Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. The additional information may be provided by users to a locating system and/or may be provided by store owners and/or brand name owners and suppliers. Edge, [0084], discloses receiving directions to the item within the store by the locating system. Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue.) and
providing one or more output in dependence on the performing augmentation. (Edge, [0040], discloses once the location of a type of item has been determined using information provided by users, the location may be provided in response to a location request for this type of item from a user. The location may be provided as a map indicating where within the store the type of item is located or as an aisle number and other form of location identifier. Directions may be given to the user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0102]-[0103], discloses locating system also stores and provides additional product information and an indication of the location of one or more items within a store (or other form of location).)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Shastry et al. (U.S. Pub. No. 2019/0147523, previously cited), hereinafter Shastry.
 
Regarding claim 5, Edge teaches all the limitations as set forth in the rejection of claim 1 above. Edge further teaches the method of claim 1, wherein the providing one or more output includes providing a notification to a certain mobile client computer device of the one or more client computer device notifying that a certain item matching at least one criterion defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the notification indicates a venue location of the certain item. (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, [0049]-[0050] and [0059], discloses the locating system could enable users to find a sequence of pre-configured items arranged in the form of a list. The user enters multiple items to an application on the user's mobile device and the locations of at least some of the items are stored by the locating system, the entered items may be presented to the user by the mobile device in an efficient order in which the user should obtain the items. The list may be ordered based on which store a user is in proximity to or is within. Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0102]-[0103], discloses locating system also stores and provides additional product information and an indication of the location of one or more items within a store (or other form of location).)
However, Edge does not explicitly teach wherein the providing one or more output includes providing a notification to a certain mobile client computer device of the one or more client computer device notifying that a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the notification indicates a venue location of the certain item.
On the other hand, Shastry teaches wherein the providing one or more output includes providing a notification to a certain mobile client computer device of the one or more client computer device notifying that a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the notification indicates a venue location of the certain item. (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer when a certain portion of their list is available for purchase, when certain items are within range, and/or the like, and the system notifies the consumer 
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
 
Regarding claim 6, Edge teaches all the limitations as set forth in the rejection of claim 1 above. Edge further teaches the method of claim 1, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user located at a first venue and obtaining item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at a second venue, (Edge, [0034], discloses data related to supporting a locating system wherein the performing augmentation of an item inventory list includes adding the item searched for by the first user to the item inventory list, (Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may Examiner notes that applicant specification [0046] discloses "…can augment an inventory list of inventory area 2122, as shown in FIG. 2, to include the first item and associated data, e.g., title, an item ID, an item description, an identifier of the first venue, a location of the item within the first venue." Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. The additional information may be provided by users to a locating system and/or may be provided by store owners and/or brand name owners and suppliers.)
and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to the third user notifying the third user that the first item has been added to the item inventory list in response to the first item being added to the item inventory list. (Edge, [0030], discloses assisting a user to locate an item and used to create and update data that can be used later to assist other users to locate the same item at a later time. Edge, [0040], discloses once the location of a type of item has been determined using information provided by users, the location may be provided in response to a location request for this type of item from a user. The location may be provided as a map indicating where within the store the type of item is located or as an aisle number and other form of 
However, Edge does not explicitly teach wherein the method includes determining that the first item matches one or more criterion specified by alert setup data defined by a by a third user,  
On the other hand, Shastry teaches wherein the method includes determining that the first item matches one or more criterion specified by alert setup data defined by a by a third user, (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer when a certain portion of their list is available for purchase, when certain items are within range, and/or the like, and the system notifies the consumer when they are within range of stores that can satisfy a certain portion of their shopping list.)
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
 
 the method of claim 1, wherein the providing one or more output includes providing navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the navigation data facilitates the certain user navigating from a current location to a venue location of the certain item. (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of the item indicated to the user may be in the form of a location superimposed on a map of the store (area/place) and/or turn-by-turn directions. Edge, [0049]-[0050] and [0059], discloses the locating system could enable users to find a sequence of pre-configured items arranged in the form of a list. The user enters multiple items to an application on the user's mobile device and the locations of at least some of the items are stored by the locating system, the entered items may be presented to the user by the mobile device in an efficient order in which the user should obtain the items. The list may be ordered based on which store a user is in proximity to or is within. Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0121], discloses locating system could be used in a venue to map and provide location information at a much finer level of detail when a user enters the shopping mall as well as when a user enters a particular store.)
However, Edge does not explicitly teach wherein the providing one or more output includes providing navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the navigation data facilitates the certain user navigating from a current location to a venue location of the certain item.
On the other hand, Shastry teaches wherein the providing one or more output includes providing navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the navigation data facilitates the certain user navigating from a current location to a venue location of the certain item. (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer 
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
 
Regarding claim 8, Edge teaches all the limitations as set forth in the rejection of claim 1 above. Edge further teaches the method of claim 1, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue location of the certain item to reach an item location of the certain item. (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of the item indicated to the user may be in the form of a location superimposed on a map of the store (area/place) and/or turn-by-turn directions. Edge, [0049]-[0050] and [0059], discloses the locating system could enable users to find a sequence of pre-configured items arranged in the form of a list. The user enters multiple items to an application on the user's mobile device and the locations of at least some of the items are stored by the locating system, the entered items may be presented to the user by the mobile device in an efficient order in which the user should obtain the items. The list may be ordered based on which store a user is in proximity to or is within. Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0121], discloses locating system could be used in a venue 
However, Edge does not explicitly teach wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue location of the certain item to reach an item location of the certain item. 
On the other hand, Shastry teaches wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue location of the certain item to reach an item location of the certain item. (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer when a certain portion of their list is available for purchase, when certain items are within range, and/or the like, and the system notifies the consumer when they are within range of stores that can satisfy a certain portion of their shopping list. Shastry, [0058]-[0059], discloses upon arriving at a merchant location, consumer may use merchant location 
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
 
Regarding claim 9, Edge teaches all the limitations as set forth in the rejection of claim 1 above. Edge further teaches the method of claim 1, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue. (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of the item indicated to the user may be in the form of a location superimposed on a map of the store (area/place) and/or turn-by-turn directions. Edge, [0049]-[0050] and [0059], discloses the locating system could enable users to find a sequence of pre-configured items arranged in the form of a list. The user enters multiple items to an application on the user's mobile device and the locations of at least some of the items are stored by the locating system, the entered items may be presented to the user by the mobile device in an efficient order in which the user should obtain the items. The list may be ordered based on which store a user is in proximity to or is within. Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0121], 
However, Edge does not explicitly teach wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue. 
On the other hand, Shastry teaches wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue.  (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer when a certain portion of their list is available for purchase, when certain items are within range, and/or the like, and the system notifies the consumer when they are within range of stores that can satisfy a certain portion of their shopping list. Shastry, [0058]-[0059], discloses upon arriving at a merchant location, consumer may use merchant location navigation data, containing store map information, aisle/shelf information for items, a best-path through the store, and/or the like, for use in helping the consumer find a given item in the store.)
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
  
 
11 is rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Busch (U.S. Pub. No. 2015/0348117, previously cited).
 
Regarding claim 11, Edge teaches all the limitations as set forth in the rejection of claim 16 above. Edge further teaches the method of claim 1, wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue (Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the crowdsourcing. The location of Examiner interprets that providing a user directions to an item within a store to mean the user and mobile device are located at a venue currently operating as a vending venue.)
However, Edge does not explicitly teach wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on a geo-classification of the venue in a geo-classification database that maps venue locations to uses associated to the venue locations.
On the other hand, Busch teaches wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on a geo-classification of the venue in a geo-classification database that maps venue locations to uses associated to the venue locations. (Busch, [0342]-[0343], discloses a database of business information and locations that can be used to determine specific businesses or types of businesses for when a mobile device location is within a predefined distance from either the address of a business, a geographic location associated with the business (such as latitude and longitude, or a latitude and longitude obtained from a geocoding algorithm), or a geometric perimeter of the business location, it may be determined that the user of the mobile device was at a particular business. Busch, [0409], discloses determining that user is at a business and 
The location based search of Busch can be the locating system of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of geographic location based services of Busch because both address the same field of location based search systems, and by incorporating Busch into Edge provides the locating system with geo-classification capabilities.
One of ordinary skill in the art would be motivated to do so as to provide content targeting usable with mobile devices that not only search for results closest to the current location of the mobile device, but also take into account other information in order to provide more useful results for the user, as taught by Busch [0007].
  
 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Smith et al. (U.S. Pub. No. 2002/0087505, previously cited), hereinafter Smith.
 
Regarding claim 17, Edge teaches all the limitations as set forth in the rejection of claim 16 above. Edge further teaches the computer program product of claim 16, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining first item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining second item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing.) wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item of the second item, and graphical depictions of respective locations of the first item a and the second item within the first user, (Edge, [0030], discloses assisting a user to locate an item and used to create and update data that can be used later to assist other users to  locate the same item at a later time. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0040] and [0063], discloses a route engine receiving the indications of multiple items that the user desires to acquire in a particular store. Based upon a map of the store and/or the locations of the types of items as indicated within item/store database, the route engine provide the user via his mobile device with a suggested route or order in which items should be acquired by the user in 
However, Edge does not explicitly teach wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal.
On the other hand, Smith teaches wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal. (Smith, Figs. 2 and 4 and [0031], discloses search engine results page. Examiner interprets that a search engine as a general search engine and further the search engine connected to vendor servers to also be a generic item online vending portal.)
The search engine user interface of Smith can be the locating system with user interface of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of search result presentation of Smith because both address the same field of product search systems, and by incorporating Smith into Edge allows the locating system to provide ways to facilitate purchase items and contact the seller.

 
Regarding claim 19, Edge teaches all the limitations as set forth in the rejection of claim 16 above. Edge further teaches the computer program product of claim 16, wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data from a first mobile client computer device being used by a first user located at a first venue, (Edge, [0034], discloses data related to supporting a locating system may be communicated between mobile devices and between mobile devices and a server. Data may be sent from a first mobile device serving some user to a server in order to request data concerning locations of items within a store and/or in order to provide (e.g. crowd source) new data concerning discovered locations of items in a store. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user each of: (a) an identifier of an item, (a) a description of the item, (c) a purchase price of the item, (Edge, [0075], discloses present information to a user, such as the location of an item within a store. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Therefore, a particular item may have multiple entries in item/store database for different stores. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing. Edge, [0084]-[0085], discloses the locating system may provide additional information about available brand names which may include pricing, item availability (e.g. stores where an item is available or is not available), item quality, suitability and/or reliability, to users who may wish to find the item, find information about the item or find information about related items or a category of items that includes the item. The additional information may be provided by users to a locating system and/or may be provided by store owners and/or brand name owners and suppliers. Examiner interprets that additional information can include identifier and description of the item.)
However, Edge does not explicitly teach wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user each of: (d) a feature area facilitating purchase of the item, and (e) a feature area facilitating electronic communication with a seller of the item. 
On the other hand, Smith teaches wherein there is displayed on the first mobile client computer device in response to entry of data defining the item search query data by the first user each of: (d) a feature area facilitating purchase of the item, and (e) a feature area facilitating electronic communication with a seller of the item. (Smith, Fig. 4 and [0054]-[0056], discloses buttons on a search engine results page that provides the user with an option of purchasing the product over the Internet and to provide the capability of generating an e-mail message or an Internet voice call to the seller.)
The results page of Smith can be the user interface/display of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of search result presentation of Smith because both address the same field of product search systems, and by incorporating Smith into Edge allows the locating system to provide ways to facilitate purchase items and contact the seller.
One of ordinary skill in the art would be motivated to do so as to provide a system that facilitates the display and ordering of search results in a way that adds convenience to the individual performing the search, as taught by Smith [0010].
  
 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Edge, in view of Shastry and Smith.
 
Regarding claim 18, Edge teaches all the limitations as set forth in the rejection of claim 16 above. Edge further teaches the computer program product of claim 16, wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue, (Edge, [0040] and [0104]-[0105], discloses once the location of a type of item has been determined using information provided by users, a request for the location of an item may be received from a user inputting an item to his mobile device. In response to the request, a store (area/place) may be selected based on a location of the user and the system may access item/store database to determine a location of the item within the store (area/place) and an indication of the location of the item may be provided to the user's mobile device. This location of the item may have been determined using the Examiner interprets presenting to the user an efficient order in which to obtain the items from a list of pre-configured items as indicating a venue location of a certain item matching at least one criterion defined by a certain user. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item within a store. Edge, [0121], discloses locating system could be used in a venue to map and provide location information at a much finer level of detail when a user enters the shopping mall as well as when a user enters a particular store.) 
wherein the obtaining item search query data from one or more mobile client computer device includes obtaining item search query data specifying a first item from a first client computer device being used by a first user at a first client computer device located at a first venue and obtaining item search query data specifying a second item from a second client computer device being used by a second user at a second client computer device located at the first venue, (Edge, [0034], discloses data related to supporting a locating system may be 
wherein the method includes determining that a third user has entered a spatial coordinate range of the first venue, and in response to the determining that the third user has entered a spatial coordinate range of the first venue, and wherein the providing one or more output in dependence on the performing augmentation includes sending notification data to a third client computer device of the third user to result in a map being displayed by the third client computer device, the map having a graphical depiction of the first venue and of item display locations within the first venue, the map displaying text based indicators of the first item of the second item, and graphical depictions of respective locations of the first item a and the second item within the first user, (Edge, [0030], discloses assisting a user to locate an item and used to create and update data that can be used later to assist other users to  locate the same item at a later time. Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0040] and [0063], discloses a route engine receiving the indications of multiple items that the user desires to acquire in a particular store. Based upon a map of the store and/or the locations of the types of items as indicated within item/store database, the route engine provide the user via his mobile device with a suggested route or order in which items should be acquired by the user in the form of a map with directions overlaid on the map or in the form of turn-by-turn directions to bring the user from one desired item to the next. Edge, [0075], discloses a user to provide input to mobile device indications of items to be found. Display may be used to present information to a user, such as the location of an item 
wherein the method includes determining that the search query for the item has been initiated by a client computer device located at a venue currently operating as a vending venue in dependence on whether there have been multiple searches from multiple different client computer devices from a common venue within a specified time window. (Edge, Fig. 6 and [0037] and [0060], discloses a locating system that can perform both location assistance and location self learning that can both crowd source the location of items as indicated by users by gathering location data from one or more mobile devices to the locating system and provide users with indications of the locations of items within particular stores (areas/places) and/or a map of the store (area/place). Mobile devices may represent the mobile devices via which users specify the desired items, location history information is collected, item found or acquired information is collected, and location information is provided to users. Each of mobile devices may be operated by a different user and capable of determining its location. Edge, [0077], discloses item/store database may store known or probable locations for items within a particular store. Item/store database may be used to store locations of items in a store that have been previously retrieved from a server system handling crowdsourcing. Edge, [0100], discloses determining location of items of a store is based on location histories of different users involving the item being found based on a first and/or second time of finding the item type by including only locations in the 
However, Edge does not explicitly teach wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue, 
On the other hand, Shastry teaches wherein the providing one or more output includes providing guided tour navigation data to a certain mobile client computer device of the one or more client computer device in response to a certain item matching at least one criterion specified by alert configuration data defined by a certain user of the certain mobile client computer device has been added to the item inventory list, wherein the guided tour navigation data facilitates the certain user moving within a venue of in which the certain item in which the certain item is located to reach an item location of the certain item, wherein the guided tour navigation data results in presentation on a display of the certain mobile computer device a feature map that graphically depicts a layout of the venue, a specific location of the certain item within the venue, and a recommended travel path of the certain user within the venue, (Shastry, [0050], discloses a consumer may specify notification rules that may be used in order to alert the consumer when a certain portion of their list is available for purchase, when certain items are within range, and/or the like, and the system notifies the consumer when they are within range of stores that can satisfy a certain portion of their shopping list. Shastry, [0058]-[0059], discloses upon arriving at a merchant location, consumer may use merchant location navigation data, containing store map information, aisle/shelf information for items, a best-path through the store, and/or the like, for use in helping the consumer find a given item in the store.)
The purchase list of Shastry can be the lists of Edge. Also, the notifications of Shastry can be the presenting of information to a user of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of availability notifications of Shastry because both address the same field of product search systems, and by incorporating Shastry into Edge allows the locating system to provide product alerts to the user.
One of ordinary skill in the art would be motivated to do so as to provide a way to build an automated shopping list on their mobile phone, as taught by Shastry [0050].
However, Edge, in view of Shastry, does not explicitly teach wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal,
wherein the first item search query is entered using a general search engine, and wherein the second item search query is entered using a generic item online vending portal, (Smith, Figs. 2 and 4 and [0031], discloses search engine results page. Examiner interprets that a search engine as a general search engine and further the search engine connected to vendor servers to also be a generic item online vending portal.)
The search engine user interface of Smith can be the locating system with user interface of Edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the locating system of Edge to incorporate the teachings of search result presentation of Smith because both address the same field of product search systems, and by incorporating Smith into Edge allows the locating system to provide ways to facilitate purchase items and contact the seller.
One of ordinary skill in the art would be motivated to do so as to provide a system that facilitates the display and ordering of search results in a way that adds convenience to the individual performing the search, as taught by Smith [0010].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165